Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 23 and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. Claims 23 and 24 recites "a computer-readable medium carrying instructions” and “A carrier medium carrying image data”. A computer program may be statutory if it is claimed as a physical product, by reciting the program in conjunction with a “non-transitory computer readable medium.” The specification does not positively restrict the computer-readable medium or the carrier medium to only statutory embodiments, and under a broadest reasonable interpretation the medium might include signals (i.e. transitory propagating signals, carrier waves, etc.) and is thus directed to nonstatutory subject matter (see MPEP §2106; In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007); and the Director’s Memo Subject Matter Eligibility of Computer Readable Media, 1351 Off. Gaz. Pat. Office 212 (Feb. 23, 2010)). In order to overcome the rejection, Applicant(s) should amend claims 23 and 24 such that the program is a physical product in conjunction with the medium and the medium is non-transitory in nature, “non-transitory computer readable storage medium.” The applicant may also cancel the claims to overcome the rejection and avoid duplicate claims.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1, 2, 7-12, 14-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7-12, 14-21 of U.S. Patent No. 11,010,952. Although the claims at issue are not identical, they are not patentably distinct from each other because the notion of the claims does refer to the same invention and claim 1 of U.S. Patent No. 11,010,952 anticipates claim 1 of the current application. Claim 1 of U.S. Patent No. 11,010,952 anticipates claim 1 of the current application because it includes all of the limitations of the current application.
Below is a claim mapping between claim 1 of the current application and claim 1 of U.S. Patent No. 11,010,952
Current Application
U.S. Patent No. 11,010,952
1. A computer-implemented method for processing a flow field over a representation of a surface, usable for animation over the representation of the surface in a computer graphics generation system, the method comprising: obtaining a representation of a surface of one or more objects positioned in a virtual space, wherein the surface is representable by a data structure readable by the one or more computer systems; 
1. A computer-implemented method for processing a flow field over a representation of a surface, usable for animation over the representation of the surface in a computer graphics generation system, the method comprising: receiving a data structure representing a surface of one or more objects positioned in a virtual space by one or more computer systems; 
receiving a guide curve specification, wherein the guide curve specification comprises a guide curve 

computing a first set of tangent vector values for differentiable locations along the guide curve; determining a second set of tangent vector values for nondifferentiable locations along the guide curve;
determining differentiable locations and nondifferentiable locations along the guide curve; computing a first set of tangent vector values for the differentiable locations along the guide curve and a second set of tangent vector values for the nondifferentiable locations along the guide curve;
computing a third set of tangent vector values, from at least the first set of tangent vector values and the second set of tangent vector values, for locations on the surface other than locations along the guide curve;
determining other locations on the surface separate from locations along the guide curve; computing a third set of tangent vector values for the other locations based on the first set of tangent vector values and the second set of tangent vector values;
and computing a tangent vector field over the surface from at least the first set of tangent vector values, the second set of tangent vector values, and the third set of tangent vector values.
and computing a tangent vector field over the surface from at least the first set of tangent vector values, the second set of tangent vector values, and the third set of tangent vector values.


Below is a claim mapping between the current application and U.S. Patent No. 11,010,952
Current Application
2
8
11
12
14
15
16
17
18
19
20
21
22
23
24

2
8
11
12
14
15
16
17
18
19
20
20
21
21
21




Allowable Subject Matter
Claims 1, 2, 7-12, 14-24 would be allowable if rewritten or amended to overcome the Double Patenting rejection, set forth in this Office action via a terminal disclaimer or amendments to the claims and overcoming the 101 rejections set forth above.
Claims 3-6 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record is Fisher et al. (“Design of Tangent Vector Fields” ACM, 2007.)(Hereinafter referred to as Fisher)
Fisher teaches creating vector fields based off of user placed curves in which the smoothness is enforced through discrete Laplace operators and constraints are enforced through least squares (Using tools from Discrete Exterior Calculus, we present a simple and efficient algorithm for designing such fields over arbitrary triangle meshes. By representing the field as scalars over mesh edges (i.e., discrete 1-forms), we obtain an intrinsic, coordinate free formulation in which field smoothness is enforced through discrete Laplace operators. Unlike previous methods, such a formulation leads to a linear system whose sparsity permits efficient pre-factorization. Constraints are incorporated through weighted least squares and can be updated rapidly enough to enable interactive design, as we demonstrate in the context of anisotropic texture synthesis. See Abstract).
Fisher is silent to the limitations “receiving a guide curve specification, wherein the guide curve specification comprises a guide curve data structure specifying a guide curve in the virtual space relative to the surface; computing a first set of tangent vector values for differentiable locations along the guide curve; determining a second set of tangent vector values for nondifferentiable locations along the guide curve; computing a third set of tangent vector values, from at least the first set of tangent vector values and the second set of tangent vector values, for locations on the surface other than locations along the guide curve; and computing a tangent vector field over the surface from at least the first set of tangent vector values, the second set of tangent vector values, and the third set of tangent vector values.” of claim 1 when read in light of the rest of the limitations in claim 1 and thus contains allowable subject matter.
	Claims 20-24 contain similar subject matter to claim 1 in merely a different form and contain allowable subject matter for the same reasons recited above.
	Claims 2-19 contain allowable subject matter because they depend on a claim containing allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R WILSON whose telephone number is (571)272-0936.  The examiner can normally be reached on M-F 7:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (572)-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/NICHOLAS R WILSON/Primary Examiner, Art Unit 2611